DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-2, 9-10, and 17 have been amended. Claims 1-20 remain pending and are ready for examination.

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of sill the in the applicant's art and those arts considered reasonably pertinent to Applicant's disclosure. See MPEP 707.05(c).
Carnegie (US20090299636A1) discloses reduce the uncertainties of input variables identified as most sensitive input variables through simulations using the model or a reduced variant of the model; however, Carnegie does not teach automatically avoiding projected uncertainties of the formation boundaries of the curtain plot and the updated curtain plot based on the two inverted parameters and the two projected inverted parameters.
Wilt (US20110050232A1) discloses fitting all of the measurements simultaneously to a model using a numerical 2D (or 3D) inversion; however, Wilt does not teach automatically avoiding projected uncertainties of the formation boundaries of the curtain plot and the updated curtain plot based on the two inverted parameters and the two projected inverted parameters.
Omeragic (US6594584B1) discloses adjust the trajectory of the wellbore to remain within a selected distance of a selected one of the layer boundaries; however, Zamanian does not teach automatically avoiding projected uncertainties of the formation boundaries of the curtain plot and the updated curtain plot based on the two inverted parameters and the two projected inverted parameters.
Wessling (US20170328192A1) discloses minimize inaccuracies and/or uncertainties in drilling operations; however, Wessling does not teach automatically avoiding projected uncertainties of the formation boundaries of the curtain plot and the updated curtain plot based on the two inverted parameters and the two projected inverted parameters.

Allowable Subject Matter
Per the instant Office Action, Claims 1-20 are considered as allowable subject matter. The following is an Examiner's statement of reasons for allowance:
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method for avoiding geological formation boundaries during drilling operations, comprising: “…automatically avoiding, by the drilling operations, the projected uncertainties of the formation boundaries of the curtain plot and the updated curtain plot based on the two inverted parameters and the two projected inverted parameters to maintain or adjust the planned well-path within the projected uncertainties of the planned well-path;”
The reasons for allowance of Claim 9 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a non-transitory program storage device tangibly carrying computer executable instructions for avoiding geological formation boundaries during drilling operations, the instructions being executable to implement: “… automatically avoiding, by the drilling operations, the projected uncertainties of the formation boundaries of the curtain plot and the updated curtain plot based on the two inverted parameters and the two projected inverted parameters to maintain or adjust the planned well-path within the projected uncertainties of the planned well-path;”
The reasons for allowance of Claim 17 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a non-transitory program storage device tangibly carrying computer executable instructions for avoiding geological formation boundaries during drilling operations, the instructions being executable to implement: “… automatically avoiding, by the drilling operations, the projected uncertainties of the formation boundaries of the curtain plot and the updated curtain plot based on the two inverted parameters and the two projected inverted parameters to maintain or adjust the planned well-path;”
As dependent claims 2-8, 10-16, and 18-20 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra. 
The prior art made of record, Legendre et al. (US 2009/0198447 A1), Johnston (US 2013/0144531 A1), Johnson et al. (US 20150292266 A1), Gurpinar et al. (US 20080288226 A1), Carnegie (US20090299636A1), Wilt (US20110050232A1), Zamanian (US20120048618A1), and Wessling (US20170328192A1) neither anticipates nor renders obvious the above-recited combinations for at least the reasons specified and as shown in Applicant's Arguments filed 6/24/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered, and are persuasive. As noted supra the case is in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117